Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 06/27/2022 is entered. Claims 1, 3, 11, 13, and 35 are amended. Claims 5, 14, 18-28, 32-34, 37-47 are canceled. Claims 1-4, 6-13, 15-17, 29-31, 35-36 are currently pending for examination.  Claims 1, 16, 29 and 36 are independent claims. Claims 2-4, 6-13, 15 depend from claim 1, claim 17 depends from claim 16, and claims 30-31, 35 depend from claim 20.

2.	It was already analyzed in the Non-Final Office action mailed 02/25/2022 that the pending claims 1-4, 6-13, 15-17, 29-31, 35-36 are patent eligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1-4, 6-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collas et al.[20130325719 A1], hereinafter Collas [cited in the previous Office action and in view of WO 2014041642 A1 to Kasai, Mitsuhiro et al, hereinafter, Kasai.

Regarding claim 1, Collas teaches a computerized method for making payments for items selected by a buyer, comprising: 
(a) receiving, by a main computer over a communications network, 1) an electronic data object including a listing of one or more items, each of the one or more items of the electronic data object selected by a buyer associated with a buyer computer, from a supplier associated with a supplier computer, and, 2) a selection of a payer for the items of the electronic data object, from the buyer computer [see Fig.1 and para 0022, which show a system comprising  user devices, a retailer server , a related party payment server communicating via a communication network and para 0023, which discloses that the retail server [corresponds to the main computer] receiving an electronic shopping cart [corresponds to the claimed electronic data object] with items selected by a buyer via his computing device and the buyer , such as a child, is allowed to select a payer so the server can send the payment request to the third party payer  for processing; 
(b) the main computer responding to receipt of the electronic data object and the selection of a payer by transmitting a copy of the electronic data object to a computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer, wherein the copy of the electronic data object is adapted for the selected payer to select to pay for none, one or more items of the one or more items of the electronic data  object [see paras  0019, 0030, 0039 and 0059:
[0019] Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third-party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment.
0030] The user interface module 210 also provides a third-party payment request (e.g. a "Bill My Parents") interface that can be integrated into the shopping cart …… For example, an electronic shop provided by electronic retailer server 14 may include a button or link on a payment interface provided by the shop that allows a user to initiate third-party payment processing for a purchase from the online shop. In an example, a child wishing to purchase a video game from an online video game retailer adds the video game to the electronic shopping cart on the online video game retailer's web site, and selects a "Bill a Third Party" as the payment option for the website. The "Bill a Third Party" option then sends a request to the related party payment server 16 to process the request. ……. Once the child has created a new account or logged into a new account, the child can then send a payment request to one or more payors who may purchase the item for the child.
0039]  the electronic retailer may integrate a button or other navigational element, such as a link, directly on a product web page within the online shop. Instead of adding the item to the online shop's shopping cart, the child can click the button or activate navigational element to generate a third-party payment request without having to add the items to the online shop's shopping cart. In an embodiment, the electronic retailer's product information is captured and is used to create a virtual shopping cart. ….. The related party payment system is used for funding the purchase of the items in the virtual shopping cart through third party payment requests. The related party payment system can also generate reports for the online retailer to identify purchases that are being funded via third party payments that identify the items that were selected and the status of the funding for these items.
0058 --0059] “…..The parent has the option to approve the payment authorization request, decline the request, or to take no immediate action on the request, which leaves the request pending. [0059] If the parent declines the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third-party payment request has been declined (step 452). A message is also sent to the child and to the merchant indicating that the payment request has been denied (step 454). …….. In embodiments where, multiple payors have been designated on a third-party payment request, if one payor declines, the other payors and the child are notified that the payor declined and the remaining payors may still individually decline or authorize the transaction. The third-party payment request remains pending until all of the payors decline or authorize the transaction, and the merchant is not notified until all of designated payors have declined or authorized the transaction. In an embodiment, if one payor authorizes a payment of the full outstanding amount on a pending transaction, the system may mark the other payors who have not yet responded as "declined" so that the transaction may be processed and no outstanding payment authorization requests remain pending.
It is evident from the above excerpts that Collas discloses  that a user/buyer selects and places items to be purchased in an electronic shopping cart and then selects the option for the payment to be made from one or more of the selected payors , in response to the user selecting one or more payors the system creates a virtual shopping cart [corresponds to the claimed copy of the electronic object] to be sent to the payor wherein the payor may decline to make payment [corresponds to the “none” of the items is selected]   or the first payor may select some of the items [corresponds to the claimed “ one or more items”], and the request is sent to other payors for balance items not selected by the first payor.   
Collas , see para 0019 , discloses implementing the payment from a third party payor but specifically fails to teach that c) the main computer receiving a payment indication, without handling the payment transaction, the payment indication being received over the communications network, from each of the supplier computers for the items which the payer has paid for, where payment was handles by the supplier computers, the payment indication additionally being an indicator that all items that were paid for are released to the buyer.  Kasai , in the field of settlement service support system and method suggests the missing limitations, see paras  5-7 on page 12 of the cited reference “ “ after the payment is made from the buyer company to the supplier company, the buyer's bank account specified in “Payment Account Information” is actually transferred to the supplier's bank account specified in “Payment Account Information”. ……it is assumed that the bank system 400 of the supplier side bank that has received the payment from the buyer side transmits a payment notification indicating the above-mentioned payment fact to the platform server 100 and the supplier terminal 200.The supplier terminal 200 receives the above-mentioned payment notification and sends an instruction to create the payment information 137 to the platform server 100 (s157). Therefore,  in view of the teachings it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Collas to incorporate the concept into its third party payment system and method to receive the payment from the payor by the supplier’s bank which notifies the supplier of the payment received and the supplier notifies the server , wherein the server is not handling the payment, that the payment is received so that the server can update the payment information and to fulfil the transaction, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Collas in view of Kasai teaches that the method of claim 1, additionally comprising: (d) for the items that were not paid for, creating a subsequent electronic data object including the items that were not paid for, and presenting the subsequent data object to the buyer computer to receive a selection for a payer for the electronic data object [see paras 0019 and 0059, which disclose that if the first payer declines the payment then the systems notifies the buyer and the other selected payers from the list of , who were already provided the product and payment information by integrating the shopping cart to the payment provider server, that the payment is pending so that they can make the payment. 

Regarding claim 3, Collas in view of Kasai teaches that the method of claim 2, additionally comprising: (e) the main computer responding to receipt of the subsequent electronic data object and the selection of a payer by transmitting a copy of the subsequent electronic data object to a computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer [see Collas para 0059], and (f) the main computer receiving a payment indication over the communication network, from each of the supplier computers for the items which the payer has paid for, the payment indication additionally being an indicator that all items that were paid for are released to the buyer [ these limitations were already discussed for claim 1 that when the payment to suppliers are confirmed it can be inferred that the goods from the suppliers are released/provided.

Regarding claims 4 and 6, the limitations, “The method of claim 3,  wherein the receiving the selection of a payer includes receiving a selection of a payer includes a selection of at least one of : a specific payer, or a request for main computer to select the payer, and wherein the specific payer includes a payer from a database of payers associated with the buyer, or a payer not from a database of payers associated with the buyer”,  are already covered in the analysis of claim 1 [see paras 0019, 0023, 0037, 0059].
 
Regarding claim 7, Collas in view of Kasai teaches that the method of claim 4, wherein the request for the main computer to select a payer is based on rules and policies [see Collas paras 0019, “Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third-party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment. If a payor or combination of payors provides the full amount requested in the third-party payment request, payments are drawn from funding sources associated with each of the payors that authorized the payment. The user account is also associated with a supervisory account (also referred to herein as a parent account) that is associated with a person who has the authority to set limits on the number of requests that a user can make, the amount that a user may request, and/or set other limits on the user's ability to request third party payments to pay for items from an online retailer.”, 
 and 0086 “ The parent may also set limits on the number of request that a child may make within a predefined period of time (e.g., no more than two requests per week and no more than four requests per month) (step 815). The parent may also set limits on the number of payment requests that a child may sent to some or all of the payors. For example, the parent may limit the number of payment requests that may be sent to the child's grandparents to one per month, while limiting the number of requests that the child may send to the parent or guardian to five per month.].

Regarding claims 8-10, Collas in view of Kasai teaches the limitations, “ The method of claim 1, wherein prior to step (a), the electronic data object including a listing of one or more items is presented to the buyer via the buyer computer, and the buyer, via the buyer computer, is prompted to select a payer for the items of the electronic data object, the method of claim 1, additionally comprising, the main computer receiving an acceptance indication for the items of the electronic data object which the payer will pay for, transmitted to the main computer from the payer computer, the method of claim 1, additionally comprising, the main computer receiving an acceptance indication for the items of the electronic data object which the payer will pay for in accordance with rules and policies [see para 0019 and are already covered in the analysis of claims 1-4, and 7 and see Collas paras 0023, 0037 and 0059--0060, 0086].

Regarding claim 11, Collas in view of Kasai teaches that the method of claim 9, wherein, if said acceptance indication is not received for an item and/or the payer has failed to pay for an item within a predetermined time, the first computer takes at least one action including: creating a subsequent electronic data object including the unaccepted item and/or the not paid for item, and sending the subsequent electronic data object to the buyer computer for selection of a payer; terminating the electronic data object; or, storing the electronic data object [see paras 0019, ““Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third-party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment. …..The user account is also associated with a supervisory account (also referred to herein as a parent account) that is associated with a person who has the authority to set limits on the number of requests that a user can make, the amount that a user may request, and/or set other limits on the user's ability to request third party payments to pay for items from an online retailer.”,   0059, “If the parent declines the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third party payment request has been declined (step 452). A message is also sent to the child and to the merchant indicating that the payment request has been denied (step 454). In embodiments where the "Bill to Third Party" functionality is integrated into the shopping cart of an online shop, the merchant may then cancel a suspended transaction since the payment authorization was declined. In embodiments where, multiple payors have been designated on a third-party payment request, if one payor declines, the other payors and the child are notified that the payor declined and the remaining payors may still individually decline or authorize the transaction. The third-party payment request remains pending until all of the payors decline or the transaction, and the merchant is not notified until all of designated payors have declined or authorized the transaction. …….”]. The teachings in paras 0019 and 0059 disclose that if an earlier selected payer can fail or decline to make the payment then the transaction can be terminated, or, the buyer is notified and the buyer is allowed to designate more than one payer so that is one declines or fail to pay the information including the integrated shopping cart with payment information is available with the other selected payers who can make the payment or the information can be stored till all the selected payers decline [see para 0059].

          Regarding claim 12, the limitations that the method of claim 10, , wherein if the at least one action includes creating a subsequent electronic data object including the unaccepted item and/or the not paid for item, and sending the subsequent electronic data object to the buyer computer for selection of a payer, are already discussed in claim 10 in view of Collas paras 
 0019 0023, 0037 and 0059--0060, 0086. The limitations, “ the main computer: (a) receives from the buyer computer, over the communications network, 1) the subsequent electronic data object including a listing of the unaccepted and/or not paid for item; and, 2) a selection of a payer for the items of the electronic data object; (b) responds to receipt of the electronic data object and the selection of the payer by transmitting a copy of the electronic data object to the computer associated with the payer, the copy of the electronic data object mapped to the computer of each supplier for each of the items and to the main computer; and, (c) receives a payment indication over the communications network, from each of the supplier computers for the items which the payer has paid for, such that all items that were paid for are released to the buyer”, are already discussed and covered in the analysis of claim 11 and in view of Collas paras 0019 and 0059. The electronic data object is interpreted as a shopping cart and a copy of which including payment information is transmitted  to all the selected payers [see para 0059] so that the payer can make payment if he can. 

Regarding claim 13, the limitations, “. The method of claim 11, wherein the electronic data object includes at least one electronic shopping cart” are already covered in the analysis of claim that electronic data objects including items are already considered and interpreted as electronic shopping carts.

Regarding claim 15, , the limitations, “The method of claim 1, wherein the electronic data object is from a web site or an application”, are already covered in the analysis of claim 1, wherein the buyer does the purchasing on a web site using a shopping cart.

3.2.	Claims 16-17, 29-31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Collas

Regarding claim 16, Collas teaches a method for paying for items purchased by a buyer comprising: receiving, by a payment system associated with a main computer, a first electronic data object including items associated from at least one supplier and a selection of a payer for the items of the first electronic data object, from a computer associated with a buyer of the items of the first electronic data object [ [see Fig.1 and para 0022, which show a system comprising  user devices, a retailer server , a related party payment server communicating via a communication network and para 0023, which discloses that the retail server [corresponds to the main computer] receiving an electronic shopping cart [corresponds to the claimed electronic data object]  with items selected by a buyer via his computing device and the buyer , such as a child, is allowed to select a payer so the server can send the payment request to the third party payer  for processing; 
sending, by the payment system associated with the main computer, a second electronic data object, based on the first electronic data object, to a computer associated with the selected payer for the first electronic data object, the second electronic data object mapped to the computer associated with the at least one supplier and the main computer; for items of the second electronic data object that were either not accepted for payment by the payer and/or not paid for by the payer, the payment system of the main computer creating a third electronic data object for the non accepted items and/or the unpaid items for presentation to the buyer via the computer associated with the buyer; and, for items of the second electronic data object that were accepted and paid for by the payer, for which the payment indication was received by the payment system of the main computer, the payment indication additionally indicating that the paid for items of the second electronic data object are accessible to the buyer [see paras 0019 and 0059. Para 0059, “ “If the parent declines the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third-party payment request has been declined (step 452). A message is also sent to the child and to the merchant indicating that the payment request has been denied (step 454). In embodiments where the "Bill to Third Party" functionality is integrated into the shopping cart of an online shop, the merchant may then cancel a suspended transaction since the payment authorization was declined. In embodiments where, multiple payors have been designated on a third-party payment request, if one payor declines, the other payors and the child are notified that the payor declined and the remaining payors may still individually decline or authorize the transaction. The third-party payment request remains pending until all of the payors decline or the transaction, and the merchant is not notified until all of designated payors have declined or authorized the transaction’. The teachings in para 0059 relate to if the first  payer for the first electronic shopping cart [corresponds to electronic data object] refuses to make payment then based on this first shopping cart a copy of this shopping cart is already  transmitted  to other payers [the copies transmitted to other payers correspond to second electronic data object] and for which the payment indication can be received from the second selected payer. Para 0019 , “Systems and methods are disclosed herein for processing third party payment requests where a user requests that a third party, such as a parent, pay for all or part of an item or item(s) offered for sale by an online shop. The user may designate more than one payor in the third-party payment request. The designated payors may be a parent or guardian or may be other contributors authorized by the parent or guardian. One or more of the designated payors can authorize a payment of all or part of the requested amount or the payors may decline the payment. …..The user account is also associated with a supervisory account (also referred to herein as a parent account) that is associated with a person who has the authority to set limits on the number of requests that a user can make, the amount that a user may request, and/or set other limits on the user's ability to request third party payments to pay for items from an online retailer”. The teachings in para 0019 teach that a payer can accept to make partial payment and therefore for the above discussed second electronic part a second payer can accept part of the items for making partial payment and for the balance items that corresponds to the third shopping cart can be made by other payers. When payments are made the system receives the indication that payments have been made.
Collas fails to teach that the payment indication additionally being an indicator that all items that were paid for are released to the buyer. The limitations, “ payment indication additionally being an indicator that all items that were paid for are released to the buyer” do not represent any computer function or step but, under broadest reasonable interpretation, relates to making an inference that if it is confirmed that supplier has received the  payment then the goods purchased from the supplier would be provided/released by the suppler. Since Collas teaches receiving a payment indication to supplier [see para 0060, “ if the parent authorizes the payment authorization request, the request processing module 230 updates the status of the request in the payment request data store 265 to indicate that the third-party payment request has been authorized (step 460). A message is also sent to the child and to the merchant indicating that the payment request has been authorized (step 460), and payment processing is performed to bill the parent for the authorized amount. FIG. 5 illustrates one method of payment processing the may be used according an embodiment”],  it would be obvious to an ordinary skilled din the art at the time of the applicant’s invention to have made the inference that the purchased goods are released/provided by the supplier.
In view of the foregoing, claim 16 is unpatentable over Collas is rejected under 35 USC 103.

Regarding claim 17, the limitations, “The method of claim 16, wherein the payment system of the main computer receives the acceptance indications and the payment indications” are covered in the analysis of claim 16.

Regarding claims 29 and 36, their limitations are similar to the limitations of claim 16, therefore they are analyzed and rejected as being unpatentable over Collas based on the same analysis as established for claim 16.

Regarding claims 30-31, “ The system of claim 29, wherein the second electronic data object is a copy of the first electronic data object, and wherein the third electronic data object is created with items from the second electronic object”, are covered in the analysis of claim 16 where it was discussed that if the payment is denied by the first payer then the  second payer uses a copy of first shopping cart for making full or partial payment , and if partial payment is made by the second payer then the already selected third payer can make the balance payment for the balance items left from the second electronic cart. The balance item from the second electronic cart represents the third electronic cart. All the electronic carts are electronic data objects.

Regarding claim 35, the limitations, “The system of claims method of claim 30, wherein the first electronic data object, the second electronic data object, and the third electronic data object are electronic shopping carts”, are already covered in the analysis of claims 1 and 16 wherein electronic shopping carts represent the electronic data objects.

Response to Arguments

4.1.	Applicant’s arguments, see pages 8-10, filed 06/07/2022 with respect to rejection of claim 1 under 35 USC 103 as being unpatentable over Collas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasai. Accordingly, rejection of claim 1 with its dependent claims 2-4, 6-13, 15 under 35 USC 103 as being unpatentable is submitted, see above.
4.2.	Applicant's arguments filed 06/07/2022 with respect to rejection of independent claims 16, 29, and 36 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with the Applicant’s arguments, “Independent claims 16, 29 and 36 include, at least, the limitation “for items of the second electronic data object that were either not accepted for payment by the payer and/or not paid for by the payer, etc.” (emphasis added). These limitation and other limitations that refer payment or non-payment of items (from a cart) - as opposed to full or partial payments for purchases — clearly distinguish the instant claims from the cited prior art, and as such, are not rendered obvious under 35 USC § 103.”, because Collas does teach, see paras 0059 and 0019, as submitted above for claim 16 analysis wherein the payor has the option not to pay by declining for any of the items or for a portion of items because then the system contacts the other payors for the non-paid items.:
In view of the foregoing, the rejection of claims 16, 29, and 36 is sustainable and maintained along with their dependent claims 17, 30-31, and 35, as above.


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	US Patent 8,407, 124 B2; see Abstract and claims 1, 11 and 21] describe methods and apparatus for the processing of electronic invoices, wherein a server for processing invoices,  relating to a transaction between a buyer and supplier, communicates with computing systems such as a supplier system (used by a supplier), a buyer system (used by a buyer), and finance systems (which manage bank accounts of the supplier and buyer). Claims 1, 11 and 21 disclose that  a system that includes a server, a supplier system, a buyer system, a first account management system (FAMS), and a second account management system (SAMS), implementing a method comprising: receiving, by the server, an electronic invoice associated with an identification (ID) code from the supplier system, transmitting, by the server, information that defines a Graphical User Interface (GUI) screen to the buyer system to show the contents of the electronic invoice, receiving, by the server from the buyer system, approval of the electronic invoice, transmitting the received approval to a FAMS to execute payment to the SAMS using the ID code, in response to receipt by the FAMS of the transfer request message; wherein the SAMS sends an electronic deposit statement associated with the ID code to at least one of the server and the supplier system indicating that payment has been received at the SAMS so that the supplier system and the server is configured to settle the electronic invoice using the ID code.
(ii)	WO 2006128223 A1 to Greaves; see page 27, lines 3-9] discloses that the system receives an indication if  a quote has been received 1850 from the respective supplier 1820, an indication as to whether a deposit has been paid 1860 to the supplier 1820, an indication as to whether the supplier 1810 has confirmed the deposit was received 1870, an indication of the final payment date 1880, and an indication of whether the supplier rating data has been transferred to the server processing system 20.
(iii)	Article, "U.S. Patent and Trademark Office Awards Patent for Systems and/or Methods for Selling Non-Inventory Items at Point-of-Sale (POS) Locations", Publication info: Global IP News. Business and Commerce Patent News [New Delhi] 27 Apr 2017. (Year: 2017); retrieved from Dialog database on 07/10/2022, discloses 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625